Citation Nr: 1013931	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-30 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for residuals of 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

In his October 2008 substantive appeal, the Veteran requested 
that he be scheduled for a hearing, to be held at his local 
RO.  This request, however, was subsequently withdrawn by the 
Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of the Veteran's entitlement to service connection 
for residuals of herniated nucleus pulposus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A May 1960 decision issued by the Board denied the 
Veteran's claim of service connection for residuals of 
herniated nucleus pulposus; the decision was mailed to the 
Veteran in May 1960.

2.  The evidence associated with the claims file subsequent 
to the Board's May 1960 decision, when considered with 
previous evidence of record, relates to the factual question 
of whether the Veteran's residuals of herniated nucleus 
pulposus was aggravated by service.




CONCLUSION OF LAW

The additional evidence associated with the claims file since 
the Board's May 1960 decision that denied service connection 
for residuals of herniated nucleus pulposus is new and 
material, and service connection for residuals of herniated 
nucleus pulposus is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Prior to the claim at bar, the Veteran most recently filed a 
request to reopen his claim of service connection for 
residuals of herniated nucleus pulposus in September 1959.  
In a rating decision which was mailed to the Veteran in 
November 1959, the RO reopened the Veteran's claim but denied 
it on the basis that the evidence failed to demonstrate a 
permanent aggravation of the Veteran's lumbar spine disorder 
which pre-existed service.  Following an appeal by the 
Veteran, the Board issued a May 1960 decision which also 
denied the Veteran's claim.  Under 38 U.S.C.A. § 7104, the 
Board's May 1960 decision is final.

In September 2007, the Veteran requested VA reopen his claim 
of service connection for residuals of herniated nucleus 
pulposus.  The question for the Board now is whether new and 
material evidence in support of the Veteran's claim has been 
received since the Board's issuance of its final May 1960 
decision.

In support of his request to reopen his claim, the Veteran 
has provided photocopies of additional service treatment 
records from September 1952 and August 1953, VA medical 
center records for treatment from November 2006 to October 
2007, and a statement by Dr. D.A.M. from November 2007.

The September 1952 duplicate service treatment record, 
previously submitted in September 1959, reflects that the 
Veteran was placed on work restrictions which restricted the 
Veteran from performing any heavy lifting for three days.  
The August 1953 service treatment records reflect complaints 
of increasing back pain and decreasing range of motion.  The 
November 2007 opinion letter from Dr. D.A.M. reflects the 
opinion that the Veteran reaggravated his pre-service low 
back injury during service.

The Board finds that the evidence associated with the claims 
file since the Board's May 1960 decision, when considered 
with the evidence previously of record, relates to the 
unestablished issue of whether the Veteran sustained an 
aggravation during service of his pre-service low back injury 
and raises the reasonable possibility of substantiating the 
Veteran's claim.

For these reasons, the Board has determined that new and 
material evidence has been received and that the Veteran's 
claim for service connection for residuals of herniated 
nucleus pulposus should be reopened.  As discussed below, 
additional development of the reopened claim is needed.


II.  Duties to Notify and Assist

Insofar as the issue of whether new and material evidence has 
been received to reopen the Veteran's service connection 
claim, the Board has considered whether VA has fulfilled its 
notification and assistance requirements under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§ 3.159.  Nevertheless, given the favorable action taken 
above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at 
this time with regard to that issue.  Indeed, any such action 
would result only in delay.


ORDER

New and material evidence has been received, and the 
Veteran's claim of service connection for residuals of 
herniated nucleus pulposus is reopened.


REMAND

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In this case, pre-service treatment records show that the 
Veteran sustained a severe acute myofascial low back strain 
in December 1948, while performing heavy lifting work as a 
slasher-tender at a textile mill.  In June 1950, the Veteran 
returned to his private physician with complaints of 
intermittent episodes of right low back pain with persistent 
radiation of into his right leg.  At that time, the Veteran 
was diagnosed with a herniation of the lumbar disk with right 
sciatic irritation.  In July 1950, the Veteran underwent a 
laminectomy of the ruptured L5-S1 disc.  Follow-up post-
surgery treatment records show that the Veteran experienced 
good results from his surgery and returned to work at the 
textile mill.  Although the records show overall improvement 
of the Veteran's symptoms, an October 1950 treatment note 
reflects complaints of back discomfort which was attributable 
to stress placed upon his back at work.  Subsequent treatment 
records from November 1950 and February 1951, however, 
reflect that the Veteran was seen at those times with no 
complaints.

Service treatment records from August 1953 reflect that the 
Veteran was treated for complaints of episodic back pain with 
radiation into his right leg which had been continuing for 
the preceding year.  Although the Veteran reported his pre-
service back injury and surgery to his service treating 
physician, he stated that he had been asymptomatic for 
approximately two years following his pre-service July 1950 
surgery.  A November 1953 examination of the Veteran's spine, 
performed for the purpose of determining the Veteran's 
suitability for service, provided a diagnosis of residuals of 
a herniation of the nucleus pulposus between L4 and L5 which 
had been incurred prior to service.  This examination further 
determined that the Veteran's back disorder had not been 
aggravated by service.

A November 2007 letter from the Veteran's private physician, 
Dr. D.A.M., reflects that an examination revealed low back 
pain and right L5-S1 radiculopathy with weakness in the right 
foot.  Dr. D.A.M. concluded that based upon the medical 
history, as related by the Veteran, "there is a clear and 
very likely correlation between [the Veteran's] present back 
discomfort with radicular findings and his injuries sustained 
when in the military."

The Board further notes that this letter expresses that Dr. 
D.A.M. has treated the Veteran "for a number of years now as 
his [primary care physician]."  Nonetheless, the claims file 
does not contain any additional treatment records from Dr. 
D.A.M.

Under the circumstances, efforts should be made to obtain the 
Veteran's treatment records from Dr. D.A.M.  Additionally, 
given the Veteran's medical history reflected in the evidence 
and the conflicting findings expressed in the Veteran's in-
service November 1953 examination report and Dr. D.A.M.'s 
November 2007 letter, a VA examination, accompanied by a 
review of the claims file, is necessary to determine the 
nature of the Veteran's current back disability and whether 
the Veteran suffered an in-service aggravation of his pre-
service low back disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for residuals 
of a herniated nucleus pulposus.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

The Veteran should also be provided a VA 
21-4142 release containing the name and 
address for Dr. D.A.M.'s facility.  The 
Veteran should be requested to sign the 
release and to return it to the RO.

2.  After securing a signed VA 21-4142 
release form from the Veteran for the 
treatment records from Dr. D.A.M., such 
records should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed low back 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
low back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran underwent 
an increase in disability during service 
due to his low back disorder, and if so, 
whether the Veteran's increase in 
disability during service was due to the 
natural progress of his pre-service low 
back injury.  The examiner should also 
give an opinion whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the current 
diagnosed low back disorder is 
etiologically related to the Veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  The examiner's 
rationale should address the Veteran's 
prior medical history, as reflected in 
his records for treatment before, during, 
and after service; the Veteran's August 
1954 and January 1960 hearing testimony; 
and the opinion expressed by Dr. D.A.M. 
in his November 2007 letter.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
residuals of a herniated nucleus pulposus 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


